DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
1. 	Claim 1 is objected to because of the following informalities: 
The expression “planar array” (lines 6) should be consistent with the expression “planar sensor array” (line 2) of claim 1 in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

2. 	Claim 16 is objected to because of the following informalities: 
The expression “planar sensor system” (lines 3) should be consistent with the expression “planar sensor array” (line 4) of claim 15 in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761(CCPA1982); in re Vogei, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644(CCPA1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 

4.	Claims 1-2, 3-15, 16-18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-14, 15 and 16, respectively, of Patent No.: US 11,268,922. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims 1, 2-14, 15 and 16 of the Patent No.: US 11,268,922 encompass the limitations of the claims 1-2, 3-15, 16-18 and 19 in the instant application. It is noted that those claims, despite a slight difference in wording, are so close in content that they both cover the same thing.

5.	This is a Non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

6.	The next tables are presented for the purpose of a comparison between the claims on the application and the Patent No.: US 11,268,922.
Instant Application 
Patent No.: US 11,268,922
Claim 1 - An apparatus comprising:

a planar sensor array of at least two electrodes configured to be placed in electromagnetic communication with a material under test (MUT), wherein during operation of the apparatus, at least one of the electrodes comprises a transmitting electrode for transmitting an electromagnetic signal over a range of frequencies through the MUT to at least one receiving electrode in the planar array; and
 
Claim 1 - An apparatus comprising:

a planar sensor array of at least two electrodes configured to be placed in electromagnetic communication with a material under test (MUT), wherein during operation ofthe apparatus, at least one of the electrodes comprises a transmitting electrode for transmitting an electromagnetic signal over a range of frequencies through the MUT to at least one receiving electrode in the planar sensor array; and

a conductive backer ground plate at least partially surrounding the at least two electrodes, the conductive backer ground plate being electrically grounded and insulated from the at least two electrodes, wherein the conductive backer ground plate extends from a plane formed by the at least two electrodes and separates the at least two electrodes to create an electrically isolated volume proximate to each of the at least two electrodes.


a conductive backer ground plate at least partially sur-rounding the at least two electrodes, the conductive backer ground plate being electrically grounded and insulated from the at least two electrodes, wherein the conductive backer ground plate extends from a plane formed by the at least two electrodes and separates the at least two electrodes to create an electrically isolated volume proximate to each of the at least two electrodes, …



Instant Application 
Patent No.: US 11,268,922
Claim 2 - The apparatus of claim 1,

wherein the conductive backer ground plate extends between neighboring electrodes in the sensor array and defines a set of separate volumes corresponding with each of the at least two electrodes.
 
Claim 1 - An apparatus comprising:

wherein the conductive backer ground plate extends between neighboring electrodes in the sensor array and defines a set of separate volumes corresponding with each of the at least two electrodes, …


Instant Application 
Patent No.: US 11,268,922
Claim 3 - The apparatus of claim 2,

wherein the plane formed by the at least two electrodes and the conductive backer ground plate is substantially parallel with a surface of the MUT.
 
Claim 2 - The apparatus of claim 1,

wherein the plane formed by the at least two electrodes and the conductive backer ground plate is substantially parallel with a surface of the MUT.


Instant Application 
Patent No.: US 11,268,922
Claim 15 - A system comprising:

an apparatus for communicating with a material under test MUT, the apparatus comprising:
 
Claim 14 - A system comprising:

an apparatus for communicating with a material under test MUT, the apparatus comprising:

a planar sensor array of at least two electrodes configured to be placed in electromagnetic communication with the MUT, wherein during operation of the apparatus, at least one of the electrodes comprises a transmitting electrode for transmitting an electromagnetic signal over a range of frequencies through the MUT to at least one receiving electrode in the planar sensor array; and


a planar sensor array of at least two electrodes configured to be placed in electromagnetic communication with the MUT, wherein during operation of the apparatus at least one of the electrodes comprises a transmitting electrode for transmitting an electromagnetic signal over a range of frequencies through the MUT to at least one receiving electrode in the planar sensor array; and


a conductive backer ground plate at least partially surrounding the at least two electrodes, the conductive backer ground plate being electrically grounded and insulated from the at least two electrodes, wherein the conductive backer ground plate extends from a plane formed by the at least two electrodes and separates the at least two electrodes to create an electrically isolated volume proximate to each of the at least two electrodes;


a conductive backer ground plate at least partially surrounding the at least two electrodes, the conductive backer ground plate being electrically grounded and insulated from the at least two electrodes, wherein the conductive backer ground plate extends from a plane formed by the at least two electrodes and separates the at least two electrodes to create an electrically isolated volume proximate to the at least two electrodes, …


a circuit coupled with the apparatus, the circuit configured to transmit a set of electromagnetic signals through the planar sensor array through the MUT, and receive at least one return signal from the planar sensor array.


a circuit coupled with the apparatus, the circuit configured to transmit a set of electromagnetic signals through the planar sensor array through the MUT, and receive at least one return signal from the planar sensor array.



Examiner’s Note
7.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1-3, 7, 8, 14-17 and 19 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozicki (Pub. No.: US 2015/0285752 hereinafter mentioned “Kozicki”).

As per claim 1, Kozicki discloses: 
An apparatus (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
a planar sensor array of at least two electrodes (Fig. 2, see array/arrangement formed by the drive electrode 120 and sense electrode 122. Also see [0020]) configured to be placed in electromagnetic communication with a material under test MUT (Figs. 1-2, see sensed material 104. Also see [0017] and [0030]), wherein during operation of the apparatus (Figs. 1-2, see co-planar moisture sensor probe 110. Also see [0018], [0020] and/or [0030]), at least one of the electrodes comprises a transmitting electrode (Fig. 2, see drive electrode 120. Also see [0026]) for transmitting an electromagnetic signal over a range of frequencies through the MUT to at least one receiving electrode in the planar sensor array (Fig. 2, see sense electrode 122 in the planar array/arrangement. Also see [0026]); and
a conductive backer ground plate (Fig. 2, see ground electrode 132. Also see [0022] and/or [0028]) at least partially surrounding the at least two electrodes (Fig. 2, see drive electrode 120 and sense electrode 122. Also see [0020]), 
the conductive backer ground plate being electrically grounded (Fig. 2, see ground electrode 132. Also see [0022] and/or [0028]) and insulated from the at least two electrodes (Fig. 2, see insulators 128 of the drive electrode 120 and the insulator 130 of the sense electrode 122. Also see [0022] and/or [0028]), 
wherein the conductive backer ground plate (Fig. 2, see ground electrode 132. Also see [0022] and/or [0028]) extends from a plane formed by the at least two electrodes and separates the at least two electrodes to create an electrically isolated volume proximate to each of the at least two electrodes (Fig. 2, see volume(s) separating the drive electrode 120 and the sense electrode 122. Also see [0020]).

As per claim 2, Kozicki discloses the apparatus of claim 1 as described above. 
Kozicki further discloses: 
wherein the conductive backer ground plate (Fig. 2, see ground electrode 132. Also see [0022] and/or [0028]) extends between neighboring electrodes in the sensor array and defines a set of separate volumes corresponding with each of the at least two electrodes (Fig. 2, see separating volume(s) each of the drive electrode 120 and/or the sense electrode 122. Also see [0020]).

As per claim 3, Kozicki discloses the apparatus of claim 2 as described above. 
Kozicki further discloses: 
wherein the plane formed by the at least two electrodes (Fig. 2, see the drive electrode 120 and sense electrode 122. Also see [0020]) and the conductive backer ground plate (Fig. 2, see ground electrode 132. Also see [0022] and/or [0028]) is substantially parallel with a surface of the MUT (Figs. 1-2, see sensed material 104. Also see [0017] and [0030]).

As per claim 7, Kozicki discloses the apparatus of claim 1 as described above. 
Kozicki further discloses: 
wherein the planar sensor array is arranged in a linear rectangular configuration (Fig. 2, see array/arrangement formed by the drive electrode 120 and sense electrode 122. Also see [0020]), 
wherein a first one of the at least two electrodes is a transmitting electrode (Fig. 2, see drive electrode 120. Also see [0026]) and a second one of the at least two electrodes is a receiving electrode (Fig. 2, see sense electrode 122. Also see [0026]).

As per claim 8, Kozicki discloses the apparatus of claim 1 as described above. 
Kozicki further discloses: 
wherein a spacing of the conductive backer ground plate (Fig. 2, see ground electrode 132. Also see [0022] and/or [0028]) between the transmitting electrode and receiving electrode is sized to adjust for a depth of penetration and measurement into the MUT (see [0031]).

As per claim 14, Kozicki discloses the apparatus of claim 1 as described above. 
Kozicki further discloses: 
wherein during operation of the apparatus (Figs. 1-2, see co-planar moisture sensor probe 110. Also see [0018], [0020] and/or [0030]), the planar sensor array (Fig. 2, see array/arrangement formed by the drive electrode 120 and sense electrode 122. Also see [0020]) is in direct physical contact with the MUT (Figs. 1-2, see sensed material 104. Also see [0017], [0021] and [0030]) and is either electrically non-conductive with the MUT or electrically conductive with the MUT (see [0026], [0004] and [0006]).

As per claim 15, Kozicki discloses:
A system (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
an apparatus (Figs. 1-2, see co-planar moisture sensor probe 110. Also see [0018], [0020] and/or [0030]) for communicating with a material under test MUT (Figs. 1-2, see sensed material 104. Also see [0017] and [0030]), 
the apparatus (Figs. 1-2, see co-planar moisture sensor probe 110. Also see [0018], [0020] and/or [0030]) comprising:
a planar sensor array of at least two electrodes (Fig. 2, see array/arrangement formed by the drive electrode 120 and sense electrode 122. Also see [0020]) configured to be placed in electromagnetic communication with the MUT (Figs. 1-2, see sensed material 104. Also see [0017] and [0030]), wherein during operation of the apparatus (Figs. 1-2, see co-planar moisture sensor probe 110. Also see [0018], [0020] and/or [0030]), at least one of the electrodes comprises a transmitting electrode (Fig. 2, see drive electrode 120. Also see [0026]) for transmitting an electromagnetic signal over a range of frequencies through the MUT to at least one receiving electrode in the planar array (Fig. 2, see sense electrode 122 in the planar array/arrangement. Also see [0026]); and
a conductive backer ground plate (Fig. 2, see ground electrode 132. Also see [0022] and/or [0028]) at least partially surrounding the at least two electrodes (Fig. 2, see drive electrode 120 and sense electrode 122. Also see [0020]), 
the conductive backer ground plate being electrically grounded (Fig. 2, see ground electrode 132. Also see [0022] and/or [0028]) and insulated from the at least two electrodes (Fig. 2, see insulators 128 of the drive electrode 120 and the insulator 130 of the sense electrode 122. Also see [0022] and/or [0028]), 
wherein the conductive backer ground plate (Fig. 2, see ground electrode 132. Also see [0022] and/or [0028]) extends from a plane formed by the at least two electrodes and separates the at least two electrodes to create an electrically isolated volume proximate to each of the at least two electrodes (Fig. 2, see volume(s) separating the drive electrode 120 and the sense electrode 122. Also see [0020]);
a circuit (Figs. 1-2, see circuit formed by 106, 108 and 112. Also see [0018] and/or [0024]) coupled with the apparatus (Figs. 1-2, see co-planar moisture sensor probe 110. Also see [0018], [0020] and/or [0030]), the circuit configured to transmit a set of electromagnetic signals (Fig. 2, see electric field flux lines 146. Also see [0024]-[0026]) through the planar sensor array through the MUT, and receive at least one return signal from the planar sensor array (Figs. 1-2, see processor 106 receiving return signals from sense component 112 that is part of the array/arrangement formed by the drive electrode 120 and sense electrode 122. Also see [0018] and [0024]).

As per claim 16, Kozicki discloses the system of claim 15 as described above. 
Kozicki further discloses:
wherein the circuit (Figs. 1-2, see circuit formed by 106, 108 and 112. Also see [0018] and/or [0024]) includes a signal generator (Figs. 1-2, see drive component 108. Also see [0018] and/or [0024]) operating over a range of frequencies for transmitting the electromagnetic signal from the transmitting electrode of the planar sensor system through the MUT (see [0026]-[0030]) and a signal analyzer configured to analyze the at least one return signal (Figs. 1-2, see processor 106 that analyzes the receiving return signals. Also see [0018] and [0024]).

As per claim 17, Kozicki discloses the system of claim 16 as described above. 
Kozicki further discloses:
wherein the circuit (Figs. 1-2, see circuit formed by 106, 108 and 112. Also see [0018] and/or [0024]) further includes a computing device (Figs. 1-2, see calculated moisture unit 116 that is part of the processor 106. Also see [0018]-[0019]) coupled with the signal analyzer (Figs. 1-2, see processor 106 that analyzes the receiving return signals. Also see [0018] and [0024]), wherein the computing device is configured to determine a physical property of the MUT (Figs. 1-2, see calculated moisture unit 116 that is part of the processor 106 that calculates moisture of sensed material 104. Also see [0018]-[0019]) based upon the transmitted electromagnetic signal and the at least one return signal (Fig. 2, see electric field flux lines 146. Also see [0024]-[0026]).

As per claim 19, Kozicki discloses the system of claim 15 as described above. 
Kozicki further discloses: 
wherein during operation of the apparatus (Figs. 1-2, see co-planar moisture sensor probe 110. Also see [0018], [0020] and/or [0030]), the planar sensor array (Fig. 2, see array/arrangement formed by the drive electrode 120 and sense electrode 122. Also see [0020]) is in direct physical contact with the MUT (Figs. 1-2, see sensed material 104. Also see [0017], [0021] and [0030]) and is either electrically non-conductive with the MUT or electrically conductive with the MUT (see [0026], [0004] and [0006]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claim(s) 4-6 and 18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Kozicki in view of Colosimo et al (Pub. No.: US 2016/0054247 hereinafter mentioned as “Colosimo”).

As per claim 4, Kozicki discloses the apparatus of claim 3 as described above. 
Kozicki discloses the array of at least two electrodes as described above but does not explicitly disclose that it comprises axisymmetric circular electrodes, wherein a first one of said at least two electrodes comprises a central electrode and a second one of said at least two electrodes comprises an outer electrode.
However, Colosimo further discloses:
wherein the array of at least two electrodes (Fig. 6, see the electrodes 303. Also see [0046]) comprises axisymmetric circular electrodes (see [0051]), wherein a first one of the at least two electrodes comprises a central electrode (Fig. 6, see unnumbered central electrode of the left-electrode 303. Also see [0046]) and a second one of the at least two electrodes comprises an outer electrode (Fig. 6, see outer electrode 301C of the right-electrode 303. Also see [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “axisymmetric circular electrodes, wherein a first one of said at least two electrodes comprises a central electrode and a second one of said at least two electrodes comprises an outer electrode” disclosed by Colosimo into Kozicki, with the motivation and expected benefit related to improving the sensor and measurement by enabling the electrodes  to measure the characteristics of various, differentiated volumes of the MUT, and also enabling the electrodes to be operated as electrode pairs sequentially, at the same frequency, or simultaneously, at frequencies that vary by some amount (Colosimo, Paragraph [0046]); and further improving them by providing the ability to secure data such that the electromagnetic characteristics of specific computational volumes (Colosimo, Paragraph [0030]).
Furthermore, Kozicki states that “it is to be understood that the subject matter defined in the appended claims is not necessarily limited to the specific features or acts described above. Rather, the specific features and acts described above are disclosed as example forms of implementing the claims” (Kozicki, Paragraph [0041]).

As per claim 5, the combination of Kozicki and Colosimo discloses the apparatus of claim 4 as described above
Kozicki in view of Colosimo, with the obvious motivation set forth above in claim 4, further discloses:
wherein the central electrode (Colosimo, Fig. 6, see unnumbered central electrode of the left-electrode 303. Also see [0046]) comprises the transmitting electrode (Kozicki, Fig. 2, see drive electrode 120. Also see [0026]) and 
wherein the outer electrode (Colosimo, Fig. 6, see outer electrode 301C of the right-electrode 303. Also see [0046]) comprises the receiving electrode (Kozicki, Fig. 2, see sense electrode 122. Also see [0026]).

As per claim 6, the combination of Kozicki and Colosimo discloses the apparatus of claim 4 as described above
Kozicki in view of Colosimo, with the obvious motivation set forth above in claim 4, further discloses:
wherein the central electrode (Colosimo, Fig. 6, see unnumbered central electrode of the left-electrode 303. Also see [0046]) comprises the receiving electrode (Kozicki, Fig. 2, see sense electrode 122. Also see [0026]) and 
wherein the outer electrode (Colosimo, Fig. 6, see outer electrode 301C of the right-electrode 303. Also see [0046]) comprises the transmitting electrode (Kozicki, Fig. 2, see drive electrode 120. Also see [0026]).

As per claim 18, Kozicki discloses the system of claim 17 as described above. 
Kozicki further discloses wherein determining the physical property of the MUT (Figs. 1-2, see calculated moisture unit 116 that is part of the processor 106 that calculates moisture of sensed material 104. Also see [0018]-[0019]) comprises:
transmitting the electromagnetic signal over a range of frequencies from the transmitting electrode through the MUT to the receiving electrode (see [0026]-[0030]).
comparing said transmitted electromagnetic signal to said received signal to compute an electromagnetic property of the MUT (see [0013], also see [0004] and [0002]. The electromagnetic property is the permittivity of Kozicki. Furthermore, measuring involves comparison. Additionally, compare and measure are synonyms).
Kozicki does not explicitly disclose:
correlating said computed electromagnetic property of said MUT with said physical property of the MUT to determine said physical property of the MUT.
However, Colosimo further discloses:
comparing the transmitted electromagnetic signal to the received signal to compute an electromagnetic property of the MUT (see [0006], [0053] and/or [0055]); and
correlating the computed electromagnetic property of the MUT with a physical property of the MUT to determine the physical property of the MUT (see [0006], [0053] and/or [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “correlating said computed electromagnetic property of said MUT with said physical property of the MUT to determine said physical property of the MUT” disclosed by Colosimo into Kozicki, with the motivation and expected benefit related to improving the sensor and measurement by enabling the electrodes  to measure the characteristics of various, differentiated volumes of the MUT, and also enabling the electrodes to be operated as electrode pairs sequentially, at the same frequency, or simultaneously, at frequencies that vary by some amount (Colosimo, Paragraph [0046]); and further improving them by providing the ability to secure data such that the electromagnetic characteristics of specific computational volumes (Colosimo, Paragraph [0030]).


10.	Claim(s) 9-11 are/is rejected under 35 U.S.C. 103 as being unpatentable over Kozicki.

As per claim 9, Kozicki discloses the apparatus of claim 1 as described above. 
The embodiment of Figs. 1-2 of Kozicki discloses each of the at least two electrodes as described above but does not explicitly disclose that each has a rectangular shape with rounded corners.
However, the embodiment of Fig. 3 of Kozicki discloses that
each of the at least two electrodes has a rectangular shape with rounded corners (Fig. 3, see drive electrode 120 and sense electrode 122. Also see [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “each of the at least two electrodes has a rectangular shape with rounded corners” disclosed by Fig. 3 into Figs. 1-2 of Kozicki, with the motivation and expected benefit related to improving the sensor and measurement by using the electrodes to measuring the complex drive voltage and resulting complex current and use them to compute the permittivity of the material being tested (Colosimo, Paragraph [0013]).
Furthermore, Kozicki states that “It should also be noted that the different embodiments described herein can be combined in different ways. That is, parts of one or more embodiments can be combined with parts of one or more other embodiments. All of this is contemplated herein” (Kozicki, Paragraph [0040]).

As per claim 10, Kozicki discloses the apparatus of claim 1 as described above. 
The embodiment of Figs. 1-2 of Kozicki discloses the array of at least two electrodes as described above but does not explicitly disclose that it comprises at least three electrodes arranged in a linear rectangular configuration.
However, the embodiment of Fig. 2A of Kozicki discloses:
wherein the array of at least two electrodes comprises at least three electrodes arranged in a linear rectangular configuration (Fig. 2A, see drive electrode 120, sense electrode 122 and sense electrode 156. Also see [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “at least three electrodes arranged in a linear rectangular configuration” disclosed by Fig. 2A into Figs. 1-2 of Kozicki, with the motivation and expected benefit related to improving the sensor and measurement by using the electrodes to measuring the complex drive voltage and resulting complex current and use them to compute the permittivity of the material being tested (Colosimo, Paragraph [0013]).

As per claim 11, Kozicki discloses the apparatus of claim 1 as described above. 
The embodiment of Figs. 1-2 of Kozicki discloses the single electrode in the planar sensor array comprises the transmitting electrode and at least one receiving electrode as described above but does not explicitly disclose the remaining electrodes.
However, the embodiment of Fig. 2A of Kozicki discloses:
wherein a single electrode in the planar sensor array comprises the transmitting electrode and the remaining electrodes in the planar sensor array comprise the at least one receiving electrode (Fig. 2A, see drive/transmitting electrode 120, sense/receiving electrode 122 and sense/receiving electrode 156. Also see [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “the remaining electrodes” disclosed by Fig. 2A into Figs. 1-2 of Kozicki, with the motivation and expected benefit related to improving the sensor and measurement by using the electrodes to measuring the complex drive voltage and resulting complex current and use them to compute the permittivity of the material being tested (Colosimo, Paragraph [0013]).

11.	Claim(s) 12 and 13 are/is rejected under 35 U.S.C. 103 as being unpatentable over Kozicki in view of Pluta et al (Pub. No.: US 2015/0137831 hereinafter mentioned as “Pluta”).

As per claim 12, Kozicki in the embodiment of Figs. 1-2 discloses the apparatus of claim 1 as described above except that does not explicitly disclose that said planar sensor array comprises
a plurality of transmitting electrodes and a plurality of receiving electrodes.
However, Pluta further discloses that
the planar sensor array comprises a plurality of transmitting electrodes and a plurality of receiving electrodes (Fig. 13, see plurality of transmitting electrodes T1-T5 and receiving electrodes R1-R5. Also see [0061] and/or claim-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “plurality of transmitting electrodes and a plurality of receiving electrodes” disclosed by Pluta into Kozicki, with the motivation and expected benefit related to improving the sensor and measurement by preventing the failure of  the transmitting and receiving electrode if spacing are varied, and also by accurately characterize the MUT  if changes in physical properties occur in the MUT (Pluta, Paragraph [0061]).

As per claim 13, Kozicki discloses the apparatus of claim 1 as described above but does not explicitly disclose that
the transmitting electrode is selectable among the electrodes of the planar sensor array, and is configured to change between the electrodes of the planar sensor array.
However, Pluta further discloses that
the transmitting electrode is selectable among the electrodes of the planar sensor array, and is configured to change between the electrodes of the planar sensor array (Fig. 13, see plurality of transmitting electrodes T1-T5 and receiving electrodes R1-R5 that are selectable. Also see [0061] and/or claim-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “transmitting electrode is selectable among the electrodes of the planar sensor array, and is configured to change between the electrodes of the planar sensor array” disclosed by Pluta into Kozicki, with the motivation and expected benefit related to improving the sensor and measurement by preventing the failure of  the transmitting and receiving electrode if spacing are varied, and also by accurately characterize the MUT if changes in physical properties occur in the MUT (Pluta, Paragraph [0061]).


	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867